Title: Leray de Chaumont to John Adams: A Translation, 13 June 1779
From: Chaumont, Jacques Donatien, Leray de
To: Adams, John


      
       Sir
       L’Orient, 13 June 1779
      
      You have permitted me to entrust you with the purchase of land in America with the proceeds from the 32 large chests of tea which I loaded on the ship Betsy and, as you have had the honor to inform me that you were not a merchant, I have asked my friend Mr. Holker to undertake the sale of the tea and remit to you the proceeds to be expended in the acquisition of land, preferably close to the provinces where you will reside. I would like these lands to be planted with trees fit for masts or other timber suitable for ship building and near to navigable rivers to facilitate transport by water, since transport by land is ruinous. I think, sir, that lands which produce trees for masts are less fit for cultivation than those which produce oak and beech trees. I have the honor to make this observation because it is important to plan for the time when these lands will be cultivated. I do not seek land with houses already built on it, but I would not be unhappy if there were enough to house shepherds, for I think that the raising of livestock must precede agriculture and you might judge it proper to use part of the funds that Mr. Holker will remit to stock the land with animals that you would purchase on my behalf. The increase of the herds could produce my first profit and, in the times to come when the activity of the American marine will make the trees valuable, the cultivation will lead to settlement and my descendants will enjoy the good fortune that I have had in knowing you. Please do not feel bound by any of the observations that I have had the honor to make if they do not agree with what you think would be more advantageous to me. I leave it entirely to you, asking only that you consider that I am of the opinion that it would be advantageous to acquire the lands before the peace is concluded.
      I have the honor to be very perfectly, sir, your very humble and very obedient servant,
      
       Leray de Chaumont
      
     